NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50043

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00823-JHN

  v.
                                                 MEMORANDUM *
CHARANJIT SINGH,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Charanjit Singh appeals from the district court’s judgment and challenges

the 18-month sentence imposed following his guilty-plea conviction for trafficking

in contraband tobacco and aiding and abetting and causing an act to be done, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 2, 2342. Pursuant to Anders v. California, 386 U.S. 738

(1967), Singh’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Singh

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Singh waived the right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the appeal waiver. See United States v. Watson,

582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id.

at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     12-50043